DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicants’ 8 SEP 2021 election (ELC. page 1) of Invention I, claims 1-17, without traverse is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Invention II, there being no allowable generic or linking claim.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 MAR 2020 was filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered.
Drawings 
CORRECTED DRAWINGS as “replacement sheets” must be submitted.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the following reason(s):
The drawings are objected to under 37 CFR 1.84(q). Reference character 112 indicates a sidewall spacer. In Fig. 7, left of gap 114, the lead line from reference character 112 improperly indicates a mandrel line.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) 
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment. The requirement for corrected drawings will not be held in abeyance. CORRECTED DRAWINGS as “replacement sheets” must be submitted.
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To insure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner has amended the application as follows:
A. claim 11, line 2, replace “anisotropic etching” with “isotropic etching”; and
B. claims 18-20 cancelled.
Remarks
This application was in condition for allowance except for the following:
A. antecedent basis/typographical error (cf. MPEP § 608.01(n) and line 13 of claim 10); and

Allowable Subject Matter
The following is a statement of allowable subject matter:
Claims 1-17 are allowed primarily because the references of record, singly or in combination cannot anticipate or render obvious the limitations noted therein. For example, independent claim 10’s, “…; isotropically etching the sidewall spacers such that the non-mandrel lines include the protective spacer material about a top portion and an undercut region about a bottom portion; and transferring the mandrel lines and non-mandrel lines into the underlayer, wherein a width of the transferred non-mandrel lines is equal to a width of the non-mandrel material and the protective spacer material at about the top portion in the non-mandrel lines.” 
Any comments considered necessary by applicant MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon, Zaitsu et al. (US 20200111669), is considered pertinent to applicants’ disclosure. Zaitsu does not teach, inter alia, anisotropically etching sidewall spacers such that non-mandrel lines include a protective spacer material about a top portion and a first spacer material about a bottom 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815